DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al (U.S. Patent Application Publication Number 2009/0111015; hereinafter referred to as Wood). Wood discloses a battery system includes a plurality of sleeves modularly coupled together by members provided on an exterior surface of the sleeves. Each of the sleeves is configured to contain an electrochemical cell and comprises an inner surface. A plurality of features extend from the inner surface to define a space between the inner surface and an electrochemical cell provided within the sleeve. An end has a plurality of apertures that are aligned with the space to allow a cooling fluid to enter the sleeve through the apertures and pass adjacent the cell via the spaces to cool the cell (Please see the abstract).
With respect to claim 1, Woods discloses and illustrates best in figures 13 and 15 a fixture for releasably holding a sensor having a first sensor portion (front of sensor) and a second sensor portion (rear of sensor), the fixture comprising: a clip portion (252) 

With respect to claim 3, the fixture of claim 2, wherein the first leg has a first distal end and the second leg has a second distal end that is spaced apart from the first distal end to define the ring configured as an open ring with a gap formed the first and second distal ends is best shown in figure 15, specifically in the lower left of the figure that shows the configuration with no sensor attached. 
With respect to claim 4, the fixture of claim 2, wherein the support portion is elongated extending from the clip portion substantially transverse to the first plane is best shown in figure 15.
With respect to claim 5, the fixture of claim 4, wherein the arm portion is elongated extending from the support portion substantially parallel to the first plane is best shown in figure 15.
With respect to claim 6, the fixture of claim 4, wherein the arm portion has an arm opening formed therethrough for receiving the second sensor portion is best shown in figure 15.
With respect to claim 7, the fixture of claim 6, wherein the ring has a central axis extending therethrough, and a center of the arm opening is substantially aligned with the central axis is best shown in figure 15.
With respect to claim 8, the fixture of claim 6, wherein the ring is sized such that the clip portion holds the first sensor portion in a first friction fit and the arm opening is 
With respect to claim 9, the fixture of claim 1, wherein the frangible seam is formed in one of the clip portion, the support portion, the arm portion, a first interface between the clip portion and the support portion, and a second interface between the support portion and the arm portion is disclosed as the groove is disclosed to be formed in the clip portion.
With respect to claim 10, the fixture of claim 9, wherein the frangible seam is formed in the support portion proximate to the first interface is best shown in figure 15.
With respect to claim 11, the fixture of claim 1, wherein the fixture has at least one additional frangible seam formed therein that ruptures in response to the applied force is disclosed in paragraph [0078].
With respect to claim 12, the fixture of claim 1, wherein the frangible seam is defined by at least one negative feature formed in the fixture is best shown in figure 15.
With respect to claim 13, the fixture of claim 1, wherein the clip portion, the support portion, and the arm portion are integrally formed and comprise a 3-D printable thermoplastic material is not explicitly disclosed. However, the use of a polymer that is non-reactive and non-conductive would be a functional equivalent and perform a similar function.  There is no disclosed advantages gained from a 3D printable thermoplastic and thus this is seen as a mere preferential design choice by the applicant and using an equivalent is obvious to one of ordinary skill in the art at the time of the invention. 
. 
Response to Arguments
Applicant's arguments filed 07 September 2021 have been fully considered but they are not persuasive. The applicant has amended he claims in order to clarify that the frangible seam is specifically located on the support portion sensor portion spaced apart from the second sensor portion. In order to provide as compact a prosecution as possible, while the examiner recognizes that the applicant is being very specific about the structure of the invention, the claims, as presented, still appear to read on the prior art previously presented. While a rearrangement of the equivalent parts was needed, the reference still meets the claim even as amended. The examiner notes that the location of the frangible seam (52 and 54) located specifically in or on the support 28 is a further specific that does not appear to be supported in the prior art, that is illustrated in the figures and discussed in the specification. However, the applicant’s specification also notes that the frangible seam can be located at a number of locations and thus the location of the frangible seam are not critical to the invention.  The purpose of the seam is to allow a sensor to be able to be separated from the rest of the sensor holder/body. The prior art would perform the same functionality from the same purpose.  Therefore, .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861


/JOHN FITZGERALD/Primary Examiner, Art Unit 2861